                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0048 • E: Joshua@levinepstein.com
                                                                                    March 6, 2020
                                                        The requested withdrawal of representation is GRANTED.
Via Electronic Filing
The Honorable Judge Analisa Torres                The Clerk of Court is respectfully directed to update the
U.S. District Court Southern District of New York docket and to close the Letter-Motions at ECF Nos. 64
500 Pearl Street                                  and 65.
New York, NY 10007
                                                        SO ORDERED                            3/9/2020
               Re:    Hyman v. Fabbri
                      Case No.: 1:19-cv-10506

Dear Honorable Judge Torres:

      This law firm represents defendants Andrew Fabbri and Jessica Cohen (together, the
“Defendants”) in the above-referenced action.
       Pursuant to Rule III(A) of Your Honor’s Individual Motion Practices and Southern District
Local Civil Rule 1.4, this letter serves an application to withdraw as counsel on the basis that
Defendants are currently represented in this proceeding by two other law firms, the Kasell Law
Firm and Khan Johnson LLC, respectively, and this law firm’s engagement has been terminated.
        The withdrawal of the undersigned will not impact the case schedule in this matter as the
Defendants are currently represented by two other law firms, including the same firm that initiated
this case, the Kasell Law Firm. The Kasell Law Firm also represented the Defendants in a similar
case before this Court, The Phoenix Insurance Company et al. v. Fabbri et al., Case No: 17-cv-
08749.
        By way of background, attorney David Kasell removed the instant case on November 13,
2019. [Dckt. No. 1]. On February 17, 2020, attorney Kasell petitioned the Court for an
adjournment of the Initial Case Conference and the Show Cause Hearing on the grounds that he
had “caught the flu and this illness triggered a full-blown relapse of [his] multiple sclerosis].”
[Dckt No. 51]. By Order dated February 18, 2020, the Court adjourned the Show Cause Hearing
and the Initial Case Conference to March 3, 2020. [Dckt. No. 53]. The Court instructed that:
       No further extensions will be granted absent compelling circumstances.
       Defendants’ new attorneys shall file notices of appearance by February 26, 2020.
 [Dckt. No. 53]. On February 26, 2020, the undersigned entered an appearance. [Dckt. No. 57].
Thus, the undersigned law firm has only been counsel of record in this case for approximately
two weeks.

      On March 3, 2020, Khan Johnson LLC entered its appearance for the Defendants. [Dckt.
No. 53].

        As to other requirement set forth in Southern District Local Civil Rule 1.4, the
undersigned is not maintaining a lien.
                        LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                      420 Lexington Avenue • Suite 2525 • New York, New York 10170
                               T: 212.792-0048 • E: Joshua@levinepstein.com




      Thank you, in advance, for your time and attention.

                                               Respectfully submitted,
                                                     LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                     By: /s/ Joshua Levin Epstein
                                                     Joshua Levin Epstein
                                                     420 Lexington Avenue, Suite 2525
                                                     New York, NY 10170
                                                     New York, New York 10119
                                                     Tel.: (212) 792-0046
                                                     Email: Joshua@levinepstein.com
                                                     Attorneys for Defendant
Cc: All Parties
Torres_NYSDChambers@nysd.uscourts.gov
